Appeal Dismissed and Opinion Filed August 29, 2012




                                              In The




                                       No. 05-12-01039-CR


                                TOMEKA CHAPPELL, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee


                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F09-62633-T


                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the be appeal DISMISSED and this

decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                              PER CURIAM

Do Not Publish
TEX. R. APp. P. 47
121039F.U05